        Case 2:20-cv-00020-BMM Document 91 Filed 03/17/21 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


  PATRICIA MCGOWN,                                    CV 20-20-BU-BMM

              Plaintiff,

        vs.                                                  ORDER

  WILLIAM INSKEEP, et al,

              Defendants.


      Defendants a motion on March 2, 2021, to disqualify Plaintiff Patricia

McGown’s attorney Julieann McGarry. Doc. 81. Plaintiff opposes the scope of the

disqualification. Doc. 87. The Court held a telephonic status conference on March

16, 2020. Doc. 90.

      Defendants anticipate that McGarry may be called as a witness in this case.

Doc. 82 at 4. Defendants rely on Rule 3.7 of Montana’s Rules of Professional

Conduct and ask the Court to order the following: (1) disqualify McGarry from

acting as trial counsel in this matter; (2) require McGarry to promptly file a notice

withdrawing as counsel of record; and, (3) prohibit McGarry from asking questions

at any deposition, hearings, or at the trial in this matter; (4) prohibit McGarry from

appearing at counsels’ table; and, (5) arguing on behalf of Plaintiff in these

proceedings. Id. at 9.


                                          1
        Case 2:20-cv-00020-BMM Document 91 Filed 03/17/21 Page 2 of 3



      Plaintiff argues that the disqualification that the Defendants seek remains too

broad. Doc. 87 at 2. Plaintiff asks the Court to order the following: (1) prohibit

McGarry from appearing at counsels’ table at trial; (2) prohibit McGarry from asking

questions at depositions, hearings, or at trial in this matter; and, (3) prohibit McGarry

from arguing on Plaintiff’s behalf in these proceedings. Id. at 16.

      The parties filed briefs in response to Defendants’ motion. Doc. 82, 87, 89.

The Court conducted a telephonic status conference on March 16, 2020. Doc. 90.

Michael Black, Anthony Jackson, and Julieann McGarry represented Plaintiff

Patricia McGown. Jim Molloy represented Defendant William Inskeep. John

Kauffman represented Defendant Mark Kozubal and the remaining corporate

entities. The Court heard argument from the parties.

      IT IS HEREBY ORDERED:

Defendants’ motion to disqualify Plaintiff McGown’s counsel Julieann McGarry

(Doc. 81) is GRANTED in part, and DENIED in part.

1. Counsel Julieann McGarry shall not ask questions on behalf of Plaintiff McGown

at any deposition, hearing, trial, or any proceeding related to this matter.

2. Counsel Julieann McGarry shall not appear at counsels’ table at any deposition,

hearing, trial, or any proceeding related to this matter.




                                           2
        Case 2:20-cv-00020-BMM Document 91 Filed 03/17/21 Page 3 of 3



3. Counsel Julieann McGarry shall not argue on behalf of Plaintiff McGown at any

deposition, hearing, trial, or any proceeding related to this matter.

4. Counsel Julieann McGarry shall not attend any hearing or trial related to this

matter in which the parties anticipate that witnesses will be called to testify.

5. Counsel Julieann McGarry may attend any hearing or proceeding related to this

matter in which the parties do not anticipate that witnesses will be called to testify.

6. Counsel Julieann McGarry may remain counsel of record for Plaintiff McGown.

Except in the circumstances above, Counsel Julieann McGarry may assist Plaintiff’s

counsel with all other pre-trial matters, including providing legal counsel, drafting

briefs and other legal documents, and preparing for and participating in settlement

proceedings.

      Dated the 17th day of March, 2021.




                                           3
